Citation Nr: 1230485	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-23 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.F.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1975 and from September 1976 to December 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the benefits sought on appeal.  The Veteran appealed the decision to the Board, and the case was certified to the Board for appellate review.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran claims that he is entitled to service connection for a low back disability because it was incurred during service.  At the November 2010 Travel Board hearing, the Veteran testified that during his first period of service in the United States Marine Corps, while stationed on Parris Island, he injured his back during basic training when a drill instructor flipped him and he landed on his back.  He stated that he felt immediate pain but did not go to the hospital until the next day.  He also stated that during his second period of service in the Army, he was knocked down by a drill instructor who was giving certain instructions, and the pain began all over again with his back.  Moreover, the Veteran stated that he has had ongoing back problems since service, and that most recently he was treated in August 2010 at the VA Medical Center in Fayetteville, North Carolina.

There are no VA treatment records in the claims file.  Therefore, a remand is required in order to obtain all available VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A review of the service treatment records does not reflect any complaints of or treatment for any back problems during either period of service.  However, the Veteran has claimed that he has had ongoing back problems since service.  Therefore, the Board finds that if the VA treatment records obtained on remand show evidence of a current low back disability, then the Veteran should be afforded a VA examination for the purpose of ascertaining the nature and etiology of such low back disability.

Finally, although the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in January 2011, appointing Disabled American Veterans (DAV) as his representative, DAV has not been given an opportunity to review the claims file and submit argument on behalf of the Veteran.  Therefore, such action can be accomplished on remand.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding any private treatment he receives for his claimed low back disability, so that VA can obtain copies of these records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request all VA treatment records from the VA Medical Center in Fayetteville, North Carolina, to specifically include all treatment for the Veteran's claimed low back disability in August 2010.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  If, and only if, the VA treatment records obtained in the previous action paragraph shows evidence of a current low back disability, the Veteran must be afforded a VA orthopedic examination to determine the nature and etiology of any current low back disability.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any current low back disability.  After examining the Veteran, reviewing the evidence of record, and with consideration of the Veteran's statements, the examiner must opine as to whether any current low back disability is etiologically related to the Veteran's active duty service, and the examiner should specifically address the Veteran's complaints of ongoing back complaints since the alleged incidents during both periods of service.

A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

After completing the above, and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY. A MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


